Citation Nr: 1709646	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg neurological disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to July 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a February 2016 Board hearing; a transcript of the hearing is associated with the record.

This appeal was previously before the Board in June 2016, when it was remanded for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to send the Veteran notice under the Veterans Claims Assistance Act of 2000 (VCAA) and to comply with VA's duty to assist the Veteran in developing evidence in support of his claims.  The February 2011 and May 2011 VCAA notices sent to the Veteran did not outline the requirements necessary to substantiate a claim for secondary service connection.  Thus, such notice must be sent on remand.  See 38 U.S.C.A. § 5103.

In addition, the Board remanded the back disability claim in June 2016 to obtain a VA opinion addressing direct service causation: whether the Veteran's back condition(s) had their onset in service or within one year.  The Board also remanded the leg condition claim, directing that the VA medical opinion should address direct causation, secondary causation, and aggravation by the Veteran's back condition.  These requirements were not met in the June 2016 VA examination; therefore, remand is necessary to comply with the June 2016 Remand directions.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders). 

Furthermore, the June 2016 VA examination attributed the Veteran's back condition to his April 2004 motor vehicle accident and worker's compensation injury.  The Veteran has reported that his back pain predated these events, however, and the claims file contains relevant medical records prior to the April 2004 accident: a February 13, 2004 MRI report and a March 3, 2004 treatment note from Dr. [redacted]. It is unclear whether the examiner considered these records; they should also be addressed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, remand is necessary to clarify the onset of the Veteran's conditions.  The VA medical opinion found no complaints of leg or back issues in service or at separation and seemed to attribute the Veteran's conditions to the April 2004 motor vehicle accident.  In the examination, however, the examiner listed 1968 as the date of diagnosis for left leg radiculopathy, degenerative arthritis of the spine, and intervertebral disc syndrome.  These contradictions should be resolved on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran and his representative regarding the requirements necessary to substantiate a claim for secondary service connection.

2.  Contact the Veteran and request that he identify or submit any additional evidence relating to his back and left leg disabilities that has not yet been submitted to VA.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified sources.  

All efforts to procure the records must be documented in the claims file. 

3.  Following the above development, forward the record to an appropriate clinician for an examination and medical opinion.  The clinician should consider the results of the examination, the Veteran's statements regarding symptoms, and all additional evidence in the claims file.

The clincian(s) should elicit a full history from the Veteran regarding the onset and progression of his respective low back disability and left leg neurological disability.  All tests deemed necessary by the examiner(s) must be performed.

The clinician must then answer the following questions:

For the low back disabilities,

a)  What are the nature, extent, and severity of the Veteran's low back disabilities, including any disabilities that existed prior to the April 2004 motor vehicle accident?

b)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any low back disability had its onset in service?

c)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any low back disability had its onset within one year of separation?

d)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any low back disability is related to military service, including the performance of duties associated with the Veteran's military occupational specialty?

For the left leg neurological disabilities,

e)  What are the nature, extent, and severity of the Veteran's left leg disabilities, including any disabilities that existed prior to the April 2004 motor vehicle accident?

f)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability had its onset in service?

g)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability had its onset within one year of separation?

h)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability is related to military service, including the performance of duties associated with his military occupational specialty? 

i)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability was caused by a diagnosed low back disability? 

j)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability was aggravated by a diagnosed low back disability?

The provided examination report must set forth a complete rationale for all findings and conclusions.  It must also reflect consideration of both the medical and lay evidence of record (e.g., the March 3, 2004 initial evaluation report from Dr. [redacted]; the February 13, 2004 MRI of the lumbar spine; the informal claim received January 3, 2011; the June 8, 2012 substantive appeal; the statements received February 22, 2011, and December 2, 2011; Workers' Compensation treatment records; etc.). 

If the clinician(s) feels that a requested opinion cannot be rendered without resorting to speculation, the clinician(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).
 
4.  Readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




